    Case 3:19-cv-00415-JAG Document 1 Filed 06/05/19 Page 1 of 3 PageID# 1




                  IN THE DISTRIC COURT OF ^RICHMOND CITY
                                  STATE OF VIRGINIA

                                                                                              re
                                                                                      L
                                                                                     -5 2019
Tina Harden
3316 Fox Chase Drive                                                       CLERK, U.S. DISTRICT COURT
Midlothian, VA 23112                                                             RICHMOND. VA


                      Petitioner/Plaintiff, )
                                            )
                                            )              NO.
                                                                   3:19-CV-00415-JAG

                   Vs.


Big Lots Inc. Store 1069
Reg. Agent Corp. Service
Company(Ref. Claim #17-
0212297)
                   Respondent/Defendant )
                                             )




                                        COMPLAINT


       COMES NOW ~ Tina Darden,Plaintiff, and in support of her claim for relief

would show unto the Court the following facts, to-wit:



       1,     That Tina Darden is an actual adult resident citizen of Chesterfield County,

Virginia(Midlothian, VA)

       2.     That the Defendant is a store trading as Big Lots, Inc., store number 1069, and

after due diligence, no personal ownership was revealed when requested at a corp. level, or by

any store posting or request. The state corp. commission of Virginia Lists no person as a

registered agent, rather list the agent as the corp. name: Corporation Service Company, 100




                                                                 1
     Case 3:19-cv-00415-JAG Document 1 Filed 06/05/19 Page 2 of 3 PageID# 2




Shockoe Slip #12,Richmond, VA. This is where process of service shall be made.


       3.     This Court hasjurisdiction ofthe parties and ofthe subject matter ofthis cause.
       4.      Plaintiff would show that on or about June 8, 2017,1 was injured by no fault of my
own,when improperly secured tables fell onto my right foot causing injury.
       5.      Plaintiff would show that Defendant failed to provide a safe and secure display,
and through negligence had an unsafe display causing my injury. All documentation was given
to the Corp. Litigation office, as requested, such documents are in the possession of a claim s
adjuster named Ms. Glenna Flemings, (reference claim # XX-XXXXXXX).
       6.      As a proximate result ofthese breaches of duty. Plaintiff has suffered documented
injury, in specific: Contusion/Crush Injury Right Foot.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff files this suit and demands

judgment of and from the Defendant for $8,058.21 for injury damage and $6,941.79 for
significant pain and suffering, inconvenience, mental anguish, severe limitation of defendant s
daily functioning, requiring outside help. Extreme stress aggravates MS symptoms. That is why I
required 21 days for recovery. My documented MS symptoms were enhanced by failure of Big
Lots,Inc. representative, ie, of not dealing in good faith, as evidenced by a $500 offer to settle, an

amoimt that does not even cover medical costs, forcing this action and continuing my pain and

suffering. The Plaintiff reserves the right to petition a higher court if no resolve is made in a

timely manner. Plaintiff reserves the right to ament the pleadings or request change of venue, if

necessary, due to my MS disability. Plaintiff further demands interest and all costs ofthis action.
     Case 3:19-cv-00415-JAG Document 1 Filed 06/05/19 Page 3 of 3 PageID# 3




          7. Take notice of supporting documentation listed as attachments which are some ofthe
most pertinent to this action, along with a list ofsome of documentation already submitted to Big
Lots,Inc. Legal Department.




                                                    Respectfull5^submitt©d^.

 Dated:
                                          Name: Tina Darden
                                        Address: 3316 Fox Chase Drive
                                 City, State,Zip: Midlothian, VA
                                                   23112
                                          Phone: (804)814-6595
                                          E-mail tma.darden@verizon.net




                                                             CA
                                                             G'
